Filed 11/17/20 P. v. Williams CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B301556
                                                         (Super. Ct. Nos. F240517 and
     Plaintiff and Respondent,                                   F240517002)
                                                           (San Luis Obispo County)
v.
TRAVIS RON WILLIAMS,
     Defendant and Appellant.


             Travis Ron Williams appeals a post-judgment order
denying his Senate Bill No. 1437 (2017-2018 Reg. Sess.) (SB
1437) petition to vacate a 1997 first degree murder conviction and
26-year-to-life state prison sentence. (Pen. Code, § 1170.95, subd.
(c).)1 The trial court denied the petition without an evidentiary
hearing even though the petition made a prima facie showing
that appellant was eligible for relief. Appellant argues, and the
Attorney General agrees, the trial court erred. We reverse and
remand with directions to issue an order to show cause and hold



       All further statutory references are to the Penal Code
         1

unless otherwise stated.
an evidentiary hearing pursuant to section 1170.95, subdivision
(d)(3).
                    Facts and Procedural History
             In 1997, appellant pled no contest to first degree
murder (§ 187, subd. (a)), second degree burglary (§ 459) and
arson (§ 451, subd. (d)), and admitted a principal-armed-with-a-
firearm enhancement (§ 12022, subd. (a)(1)). The change of plea
was entered after the preliminary hearing based on the
understanding that appellant and his cohort, Tommy Traughber,
committed a home-invasion burglary in which appellant and
Traughber kicked in the victim’s (a 75-year-old widow living
alone) back door. The victim was shot in the back of the head at
close range. Appellant was sentenced to 26 years to life state
prison. At the sentencing hearing, the trial court stated: “The
court does not find that you actually pulled the trigger; that you
actually were the one who did the shooting.” There is a dispute
about who was the actual shooter. Appellant was 15 years old
when the offense was committed and tried as an adult.
             On January 8, 2019, appellant filed a petition for
resentencing a week after SB 1437 became effective (Stats. 2018,
ch. 1015). SB 1437 provided that defendants convicted of murder
under the felony murder rule or natural and probable
consequences doctrine may petition for resentencing based on
statutory changes to Penal Code sections 188 and 189.
(§ 1170.95, subd. (a).)
             The superior court appointed counsel for appellant
and denied the prosecution’s motion to dismiss, finding that SB
1437 was constitutional. At the October 4, 2019 hearing, the trial
court denied the petition, finding that the petition stated a prima
facie claim for relief but the preliminary hearing and juvenile




                                 2
fitness hearing transcripts showed that appellant was a major
participant in the home invasion robbery and acted with reckless
indifference to human life. (§ 1170.95, subd. (c)(3).)
                              Discussion
              Appellant argues, and the Attorney General agrees,
that the trial court erred in not issuing an OSC and conducting a
stage two evidentiary hearing, as required by section 1170.95,
subdivision (d)(3). At the stage two hearing, “[t]he burden of
proof shall be on the prosecution to prove, beyond a reasonable
doubt, that the petitioner is ineligible for resentencing.” (Ibid.;
People v. Cooper (2020) 54 Cal. App. 5th 106, 116-117 [describing
§ 1170.95 procedure].)
              Where the petition makes a prima facie showing for
relief, the trial court must issue an OSC and conduct an
evidentiary hearing. The burden of proof shifts to the
prosecution.
              The trial court short-circuited the procedure and
relied only on the preliminary hearing and juvenile fitness
hearing transcripts to find that appellant was ineligible for
relief.2
              There are a number of reasons for this, the first being
that a preliminary hearing transcript may not be relied upon to
show that appellant is ineligible for relief. “By relying on the
preliminary hearing transcript to determine the ‘nature or basis’
of defendant’s prior conviction, the sentencing court engaged in
an impermissible inquiry to determine ‘“what the defendant and

      2
         In People v. Lewis (2020) 43 Cal. App. 5th 1128, review granted
Mar. 18, 2020, S260598, our Supreme Court will decide whether superior
courts may consider the record of conviction in determining the stage one
issue of whether defendant has made a prima facie showing of eligibility
for relief under section 1170.95.



                                     3
state judge must have understood as the factual basis of the prior
plea.”’ [Citation.] Because the relevant facts were neither found
by a jury nor admitted by defendant when entering her guilty
plea, they could not serve as the basis for defendant's increased
sentence here.” (People v. Gallardo (2017) 4 Cal. 5th 120, 137.)
Nor can the trial court rely on the juvenile fitness hearing
transcript (Welf. & Inst. Code, § 707) to find that appellant is
ineligible for resentencing. (People v. Chi Ko Wong (1976) 18
Cal. 3d 698, 716-717 [the sole question at a fitness hearing is
whether the minor would be amenable to treatment if adjudged a
ward of the court]; People v. Superior Court (Zaharias M.) (1993)
21 Cal. App. 4th 302, 307 [same].)
                             Disposition
             The order denying the section 1170.95 petition is
reversed and the matter is remanded with directions to issue an
OSC and proceed to an evidentiary hearing pursuant to section
1170.95, subdivision (d)(3).
             NOT TO BE PUBLISHED.



                                                YEGAN J.
We concur:


             GILBERT, P. J.


             PERREN, J.




                                4
                    Jesse J. Marino, Judge

           Superior Court County of San Luis Obispo

                ______________________________

           Jonathan E. Demson, under appointment by the
Court of Appeal, for Defendant and Appellant.

            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Kristen J. Inberg, David W.
Williams, Deputy Attorneys General, for Plaintiff and
Respondent.